Order of the Children’s Court denying appellant’s motion to permit the filing of an answer, and to offer further testimony in opposition to the application for adoption, reversed upon the law, without costs, and motion granted, without costs. To establish an abandonment of a child as a basis for an order of adoption as against a non-consenting and protesting parent the courts require “ a considerable degree of clearness and certainty in the proof of the renunciation.” (See Matter of Bistany, 209 App. Div. 286, 288; affd., 239 N. Y. 19.) We refrain at this time from expressing any opinion as to the quality of the proof thus far adduced. There is also involved in the proposed further testimony an attack upon one of the petitioners and the question of her fitness to become one of the adoptive parents must be determined. The sufficiency of the entire evidence to warrant the adoption sought may be subjected to review on appeal from the final order. Kelly, P. J., Jayeox, Kelby, Young and Kapper, JJ., concur.